19-3551
     Bejarano-Martinez v. Garland
                                                                            BIA
                                                                     Vomacka, IJ
                                                                    A206 630 062
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 4th day of April, two thousand twenty-two.
 5
 6   PRESENT:
 7            ROSEMARY S. POOLER,
 8            ROBERT D. SACK,
 9            RICHARD C. WESLEY,
10                 Circuit Judges.
11   _____________________________________
12
13   GLADYS EMILIA BEJARANO-MARTINEZ,
14            Petitioner,
15
16                     v.                                   19-3551
17                                                          NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Bruno Joseph Bembi, Esq.,
24                                      Hempstead, NY.
25
26   FOR RESPONDENT:                    Ethan Davis, Acting Assistant
27                                      Attorney General; Ernesto H.
28                                      Molina, Jr., Deputy Director;
 1                                      Nancy N. Safavi, Trial Attorney,
 2                                      Office of Immigration Litigation,
 3                                      United States Department of
 4                                      Justice, Washington, DC.

 5         UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9         Petitioner Gladys Emilia Bejarano-Martinez, a native and

10   citizen of Honduras, seeks review of an October 1, 2019,

11   decision of the BIA affirming a February 26, 2018, decision

12   of an Immigration Judge (“IJ”), denying asylum, withholding

13   of removal, and relief under the Convention Against Torture

14   (“CAT”).     In re Gladys Emilia Bejarano-Martinez, No. A 206

15   630 062 (B.I.A. Oct. 1, 2019), aff’g No. A 206 630 062 (Immig.

16   Ct.   N.Y.   City    Feb.   26,    2018).       We   assume   the   parties’

17   familiarity with the underlying facts and procedural history.

18         We have reviewed both the IJ’s and the BIA’s opinions

19   “for the sake of completeness.”                  Wangchuck v. Dep’t of

20   Homeland     Sec.,   448    F.3d   524,   528    (2d   Cir.   2006).     The

21   applicable standards of review are well established.                     See

22   8 U.S.C. § 1252(b)(4)(B); Paloka v. Holder, 762 F.3d 191, 195

23   (2d Cir. 2014) (reviewing factual findings for substantial

                                           2
 1   evidence and questions of law, including whether a proposed

 2   group is cognizable, de novo).        We find no error in the

 3   agency’s denial of asylum, withholding of removal, and CAT

 4   relief.

 5         To qualify for asylum and withholding of removal, an

 6   applicant must establish either past persecution or a fear of

 7   future persecution and that “race, religion, nationality,

 8   membership in a particular social group, or political opinion

9    was or will be at least one central reason for persecuting

10   the applicant.”    8 U.S.C. § 1158(b)(1)(B)(i); see also id.

11   § 1231(b)(3)(A), (C); Matter of C–T–L–, 25 I. & N. Dec. 341,

12   348   (B.I.A.   2010)   (concluding   that   one   central   reason

13   standard also applies to withholding of removal).

14         The agency reasonably concluded that Bejarano-Martinez

15   did not experience conduct rising to the level of past

16   persecution because she alleged only that she was followed on

17   one occasion and received a single threatening telephone call

18   from a gang member who was interested in her daughter.          See

19   Gui Ci Pan v. U.S. Att’y Gen., 449 F.3d 408, 412 (2d Cir.

20   2006) (explaining that showing of past persecution requires

21   more than “‘unfulfilled’ threats”); Ivanishvili v. U.S. Dep’t


                                     3
 1   of Justice, 433 F.3d 332, 341 (2d Cir. 2006)(“persecution

 2   does not encompass mere harassment”).                        Accordingly, Bejarano-

 3   Martinez had the burden to establish a well-founded fear of

 4   future persecution based on a protected ground, in this case

 5   her proposed particular social group of “family members of

 6   young Honduran women who refuse to be a victim of violent

 7   sexual predation.”              See 8 U.S.C. § 1158(b)(1)(B)(i); see also

 8   8 C.F.R. § 1208.13(b).                A particular social group must be

 9   “(1)     composed        of    members    who       share      a   common    immutable

10   characteristic,               (2)    defined        with       particularity,       and

11   (3) socially        distinct         within      the    society       in    question.”

12   Paloka, 762 F.3d at 196.

13           The agency did not err in concluding that the proposed

14   group was not cognizable.                    Bejarano-Martinez did not show

15   that her proposed group was socially distinct within Honduran

16   society.         In determining “social distinction what matters is

17   whether society as a whole views a group as socially distinct,

18   not the persecutor’s perception.”                      Id.    “Persecutory conduct

19   .   .   .   cannot       alone      define    the    group,        which    must   exist

20   independently of the persecution.”                         Id.     Bejarano-Martinez

21   relied      on    news    articles       about      gangs      forcibly     recruiting


                                                  4
 1   adolescent girlfriends in Central America, specifically in El

 2   Salvador and Guatemala, but not Honduras.                       In addition to not

 3   specifically     addressing         recruitment            in     Honduras,      this

 4   evidence did not address whether Honduran society considers

 5   family members of these girls as a distinct group or that the

 6   proposed group exists independently of the alleged harm.                           See

 7   id.       Moreover,     where,      as       here,    the       feared    harm     “is

 8   attributable     to     the   incentives             presented       to     ordinary

 9   criminals rather than to persecution, the scales are tipped

10   away from” finding a cognizable social group.                            Ucelo-Gomez

11   v. Mukasey, 509 F.3d 70, 73 (2d Cir. 2007); see also Melgar

12   de Torres v. Reno, 191 F.3d 307, 313–14 (2d Cir. 1999)

13   (“act[s] of random violence” and general crime conditions”

14   are not bases for asylum).

15         The   agency    also    did    not       err    in    denying        Bejarano-

16   Martinez’s CAT claim.         She had the burden to prove that she

17   would “more likely than not” be tortured by gang members.                            8

18   C.F.R. § 1208.16(c)(2).          Relevant considerations are evidence

19   of past torture and the ability to relocate.                        Id. § 1208.16

20   (c)(3).     Bejarano-Martinez was not tortured in the past and

21   briefly     relocated    without         incident      to       another     town    in


                                              5
 1   Honduras.   Given this evidence, she did not show torture was

 2   more likely than not.   See Savchuck v. Mukasey, 518 F.3d 119,

 3   123 (2d Cir. 2008) (CAT applicant “will never be able to show

 4   . . . a more likely than not chance of torture if one link in

 5   the chain cannot be shown to be more likely than not to occur.

 6   It is the likelihood of all necessary events coming together

 7   that must more likely than not lead to torture, and a chain

 8   of events cannot be more likely than its least likely link.”

 9   (internal quotation marks omitted)).

10       For the foregoing reasons, the petition for review is

11   DENIED.   All pending motions and applications are DENIED and

12   stays VACATED.

13                                FOR THE COURT:
14                                Catherine O’Hagan Wolfe,
15                                Clerk of Court




                                   6